In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00014-CV


                           REBECCA TERRELL AND
                   CHANDRASHEKHAR THANEDAR, APPELLANTS

                                            V.

               PAMPA INDEPENDENT SCHOOL DISTRICT, APPELLEE

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
                  Trial Court No. 35,621, Honorable Abe Lopez, Presiding

                                      July 14, 2014

                    ORDER OF ABATEMENT AND REMAND
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellants, Rebecca Terrell and Chandrashekhar Thanedar, filed suit against

appellee, Pampa Independent School District, for alleged violations of the Texas Open

Meetings Act. See TEX. GOV’T CODE ANN. §§ 551.001-.146 (West 2012 & West Supp.

2013). After a one day bench trial, the trial court entered a take-nothing judgment

against appellants. Appellants filed notice of appeal of this and other trial court rulings.
Due to issues relating to the reporter’s record, we will abate this appeal and remand to

the trial court for further proceedings as herein directed.


        Appellants have filed an “Amended Motion to Replace Lost or Destroyed Trial

Exhibits, File Original Exhibits on CDs in Physical Media, and Abate the Appeal,” in

which appellants contend that five exhibits (PX1, PX19, PX20, PX25, and PX32) have

been lost or destroyed through no fault of appellants,1 and requesting that this Court

order that the original exhibits PX1,2 PX13, and PX15 be submitted by the court reporter

rather than copies. In her supplemental reporter’s record filed on July 11, 2014, the

court reporter seems to confirm that exhibits PX1, PX19, PX20, PX25, and PX32 are

lost by indicating that, because these exhibits were not tendered to the court reporter,

they cannot be included in the record. As to their request for the inclusion of original

exhibits, appellants identify reasons that the original exhibits should be inspected by this

Court rather than copies.3


        Accordingly, we now order that the appeal be abated and the cause remanded to

the trial court. The trial court is ordered to schedule, notify the parties of, and convene a

hearing to determine: (1) whether any of the exhibits requested by appellants have been

lost or destroyed. If so, (2) did the loss or destruction occur without appellants’ fault; (3)

is the missing exhibit necessary to the appeal’s resolution; (4) can the parties agree to

replace the exhibit; and (5) is there a copy of the exhibit which accurately duplicates the

        1
          Each of these purportedly lost exhibits were at least offered for admission into evidence.
Appellants contend that these exhibits and the trial court’s rulings on their admission or exclusion from
evidence are vital to appellants’ appeal.
        2
          Appellants are unclear how PX1 can simultaneously be lost and capable of being included in the
reporter’s record in original form.
        3
            Notably, Pampa ISD has not objected or responded to appellants’ contentions in their motion.

                                                      2
original exhibit within a reasonable degree of certainty. See TEX. R. APP. P. 34.6(f). At

the same hearing, the trial court is also directed to determine (6) whether any of the

original exhibits should be inspected by this Court in lieu of copies. See TEX. R. APP. P.

34.6(g)(2). Following the hearing, the trial court is directed to enter findings of fact and

conclusions of law as to each of these identified issues.


       Additionally, the trial court may enter orders as the court deems necessary

regarding the aforementioned issues. If the trial court determines that this Court should

inspect original exhibits in lieu of copies, the trial court is directed to make an order for

the safekeeping, transportation, and return of that exhibit or exhibits. See id. The trial

court shall cause its findings and conclusions and any orders entered to be included in a

supplemental clerk's record. Further, a supplemental reporter's record of the hearing

shall be transcribed as a supplemental reporter’s record. The trial court shall ensure

that the supplemental clerk's record and supplemental reporter's record be filed with the

Clerk of this Court by Monday, August 11, 2014. If additional time is needed to perform

the directed tasks, the trial court shall request it by Monday, August 11, 2014.


       It is so ordered.


                                                  Per Curiam




                                             3